Exhibit 10.10

CONSENT, LIMITED WAIVER AND AMENDMENT NO. 2

TO SECOND LIEN CREDIT AND GUARANTY AGREEMENT

AND

AMENDMENT NO. 1 TO PLEDGE AND SECURITY AGREEMENT (SECOND LIEN)

CONSENT, LIMITED WAIVER AND AMENDMENT NO. 2 TO SECOND LIEN CREDIT AND GUARANTY
AGREEMENT AND AMENDMENT NO. 1 TO PLEDGE AND SECURITY AGREEMENT (SECOND LIEN),
dated as of August 18, 2009 (this “Agreement”), among X-RITE, INCORPORATED, a
Michigan corporation, and successor by merger to OTP, Incorporated, X-Rite Ma,
Incorporated, Monaco Acquisition Company, Holovision Acquisition Company and
Pantone India, Inc. (“Borrower”), certain Subsidiaries of Borrower listed on the
signature pages hereof under the heading “Other Credit Parties”, as Guarantors,
(such Subsidiaries, together with Borrower, are referred to herein each
individually as a “Credit Party” and collectively as the “Credit Parties”), THE
BANK OF NEW YORK MELLON (f/k/a The Bank of New York), as administrative agent
(in such capacity, together with its permitted successors in such capacity,
“Administrative Agent”) and as collateral agent (in such capacity, together with
its permitted successors in such capacity, “Collateral Agent”), in each case for
certain financial institutions from time to time party thereto (each a “Lender”
and collectively the “Lenders”), and the LENDERS signatory hereto.

WITNESSETH:

WHEREAS, Borrower, the other Credit Parties, Administrative Agent, Collateral
Agent and the Lenders are parties to that certain Second Lien Credit and
Guaranty Agreement, dated as of October 24, 2007 (as amended by that certain
Forbearance Agreement and Consent, Waiver and Amendment No. 1 to Second Lien
Credit and Guaranty Agreement dated as of August 20, 2008, as amended hereby and
as may be further amended, amended and restated, supplemented or otherwise
modified and in effect from time to time, the “Credit Agreement”; capitalized
terms used herein and not defined herein shall have the meanings ascribed
thereto in the Credit Agreement or in the Pledge and Security Agreement
described below, as applicable);

WHEREAS, Borrower, the other Credit Parties and Collateral Agent are parties to
that certain Pledge and Security Agreement (Second Lien), dated as of
October 24, 2007 (as amended hereby and as may be further amended, amended and
restated, supplemented or otherwise modified and in effect from time to time,
the “Pledge and Security Agreement”);

WHEREAS, pursuant to the Credit Agreement, (a) the Lenders have made certain
Loans to Borrower, and (b) each Credit Party (other than Borrower) has
guaranteed all existing and future Obligations of Borrower and the other Credit
Parties;

WHEREAS, pursuant to the Pledge and Security Agreement, each of Borrower and
each other Credit Party has secured all of the Obligations by granting to
Collateral Agent, for the benefit of the Secured Parties, a Lien on the
Collateral described therein;

WHEREAS, the Credit Parties have informed Administrative Agent and the Lenders
that the Credit Parties desire to implement an entity structure reorganization
and, in connection



--------------------------------------------------------------------------------

therewith, in order to effectuate such entity structure reorganization,
(a) Borrower desires to form a wholly-owned Foreign Subsidiary (the “New
Subsidiary Formation”) under the laws of Switzerland (“New Amazys Holdco”),
(b) Borrower desires to sell one hundred percent (100%) of the issued and
outstanding equity securities of Amazys Holding GmbH, a corporation formed under
the laws of Switzerland, formerly known as Amazys Holding AG (“Amazys”) to the
New Amazys Holdco (the “Amazys Sale”) in exchange for an intercompany promissory
note (which shall be in form and substance reasonably acceptable to the Lenders)
issued by New Amazys Holdco in favor of Borrower in an aggregate principal
amount to be determined based on a third party valuation of Amazys (the “Amazys
Sale Note”), (c) following the consummation of the Amazys Sale and the issuance
of the Amazys Sale Note, Amazys desires to merge with and into New Amazys
Holdco, with New Amazys Holdco being the surviving entity (the “Amazys Merger”)
and (d) following the consummation of the Amazys Merger, X-Rite Europe GmbH, a
corporation formed under the laws of Switzerland (“X-Rite Europe”), a
wholly-owned Foreign Subsidiary of New Amazys Holdco, desires to issue an
intercompany promissory note (which shall be in form and substance reasonably
acceptable to the Lenders) to New Amazys Holdco in an aggregate principal amount
to be determined based on X-Rite Europe’s balance sheet (the “Amazys Subsidiary
Note”; the New Subsidiary Formation, the Amazys Sale, the issuance of the Amazys
Sale Note, the Amazys Merger and the issuance of the Amazys Subsidiary Note are
referred to herein as the “Amazys Restructuring”);

WHEREAS, GoldenTree Asset Management LP and/or certain of its Affiliates
(collectively, “Selling Lender”) desire to sell and assign to the Permitted
Holders, and the Permitted Holders desire to purchase and assume from Selling
Lender (the “Loan Purchase”), pursuant to an assignment and assumption agreement
substantially in the form of Exhibit A attached hereto (the “Assignment
Agreement”), a Loan in an aggregate principal amount equal to $41,561,223.12
(the “Selling Lender Loan”) for a negotiated price as agreed among the Permitted
Holders and Selling Lender, and substantially concurrently therewith, the
Selling Lender Loan shall be automatically cancelled and deemed no longer
outstanding and, in exchange for such cancellation, the Permitted Holders shall
receive (a) warrants (the “Warrants”) to acquire an aggregate of 7,500,000
(subject to customary anti-dilution adjustments) shares of common stock, par
value $0.10 per share, of Borrower at an initial exercise price of $0.01 per
share, and (b) Series A Preferred Stock of Borrower (the “Preferred Stock”) that
shall be issued on the terms and conditions set forth in that certain
Certificate of Designation, Preferences and Rights of Series A Preferred Stock
of X-Rite, Incorporated (the “Certificate of Designations”), as in effect on the
Second Amendment Effective Date (as defined below) (the issuance of the Warrants
and the Preferred Stock and such cancellation and exchange, in each case, as
described above, the “Exchange” and, together with the Loan Purchase, the
“Sponsor Purchase Transaction”);

WHEREAS, the Credit Parties have requested that Requisite Lenders (a) consent to
the Amazys Restructuring, (b) consent to the Sponsor Purchase Transaction,
(c) amend the Credit Agreement and the Pledge and Security Agreement in certain
respects, and (d) agree to waive certain provisions of the Credit Agreement as
provided for herein in order to permit the consummation of the Sponsor Purchase
Transaction and to address certain related matters as set forth herein, in each
case in accordance with the terms and subject to the conditions set forth
herein; and

 

2



--------------------------------------------------------------------------------

WHEREAS, Requisite Lenders are willing, on the terms and subject to the
conditions hereinafter set forth, to agree to such waivers, consents and
amendments as set forth herein.

NOW, THEREFORE, in consideration of the foregoing, the covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Waiver.

(a) Waiver. Subject to Section 1(c) below, Requisite Lenders hereby waive the
provisions of Section 10.6 of the Credit Agreement that would otherwise restrict
or prohibit the Sponsor Purchase Transaction; provided, however, that the
effectiveness of the foregoing waiver is subject to the following conditions:

(i) the Exchange (including, without limitation, the cancellation of the Selling
Lender Loan) is consummated on the Second Amendment Effective Date immediately
following the Loan Purchase, and all accrued and unpaid interest (including any
PIK Interest) on the aggregate principal par amount of the Selling Lender Loan
(“Accrued Interest”) in an aggregate amount equal to $703,836.48 is paid in cash
by Borrower on the Second Amendment Effective Date;

(ii) the Preferred Stock is issued in accordance with the terms set forth in the
Certificate of Designations (as in effect on the date hereof), accrues and
cumulates dividends quarterly at a rate not to exceed 14.375% per annum (plus
any applicable penalty or default rate required pursuant to the terms of the
Certificate of Designations (as in effect on the date hereof or as amended from
time to time as permitted pursuant to the terms of the Credit Agreement, as
amended hereby)) and does not require any cash dividends or distributions
thereon, cash payments in respect thereof or mandatory redemptions of the
Preferred Stock at any time prior to January 23, 2014 (except in connection with
a Fundamental Change (as such term is defined in the Certificate of Designations
(as in effect on the date hereof or as amended from time to time as permitted
pursuant to the terms of the Credit Agreement, as amended hereby) that will
result in the Obligations being paid in full in cash); and

(iii) the Warrants do not contain any put rights or otherwise require any
mandatory redemptions at any time prior to January 23, 2014 (except in
connection with a Fundamental Change (as such term is defined in the Certificate
of Designations (as in effect on the date hereof or as amended from time to time
as permitted pursuant to the terms of the Credit Agreement, as amended hereby)
that will result in the Obligations being paid in full in cash).

In addition, solely for the purpose of consummating the Sponsor Purchase
Transaction in accordance with the terms and subject to the conditions set forth
in this Agreement and notwithstanding anything to the contrary contained in the
Credit Agreement, (a) each Permitted Holder shall be an Eligible Assignee solely
for purposes of consummating the Sponsor Purchase Transaction, (b) the
provisions of Section 2.17 of the Credit Agreement shall not be construed to
apply to (i) any payment made by any Permitted Holders pursuant to and in
accordance with the

 

3



--------------------------------------------------------------------------------

express terms of this Agreement or (ii) any payment obtained by Selling Lender
as consideration for the assignment or sale of the Selling Lender Loan pursuant
to and in accordance with the express terms of this Agreement, and (c) Accrued
Interest in an amount equal to $703,836.48 shall be paid in cash by Borrower to
Selling Lender on the Second Amendment Effective Date.

(b) Sponsor Purchase Transaction. For the avoidance of doubt, the Sponsor
Purchase Transaction (i) shall not constitute a payment or prepayment pursuant
to Section 2.12, Section 2.13, Section 2.14, Section 2.15, Section 2.16 or
Section 2.17 of the Credit Agreement or for any other purpose under the Credit
Agreement and (ii) shall reduce the amount outstanding and due and payable on
the Maturity Date (and such reduction, for the avoidance of doubt, shall only
apply (on a non-pro rata basis) to the Selling Lender Loan).

From and after the Second Amendment Effective Date, following the consummation
of the Exchange, (i) no interest shall accrue on the Selling Lender Loan and
(ii) the Selling Lender Loan shall, for all purposes under the Credit Agreement
and the other Credit Documents (notwithstanding any provisions therein to the
contrary), and without further action by any Person, be automatically cancelled
for all purposes and deemed no longer outstanding, from and after which time,
the Selling Lender Loan may not be resold, transferred, assigned or participated
out by any Permitted Holder, including, but not limited to, in relation to
(a) the making of, or the application of, any payments to the Lenders under the
Credit Agreement or any other Credit Document, (b) the making of any request,
demand, authorization, direction, notice, consent or waiver under the Credit
Agreement or any other Credit Document, (c) the transfer of any rights to
Borrower as a Lender under the Credit Agreement or any other Credit Document or
(d) the determination of Requisite Lenders, or for any similar or related
purpose, under the Credit Agreement or any other Credit Document.

(c) Limitation on Waiver. The waiver set forth in this Section 1 shall be
limited precisely as written and relate solely to the waiver of the provisions
of the Credit Agreement in the manner and to the extent described in Sections
1(a) and 1(b) above, and nothing in this Agreement, nor any actions taken or not
taken by any Agent or any Lender pursuant to this Agreement or any other Credit
Document, shall or shall be deemed to:

(i) constitute a waiver of compliance by Borrower or any other Credit Party with
respect to any other term, provision or condition of the Credit Agreement, any
other Credit Document or any other instrument or agreement referred to therein;
or

(ii) prejudice any right or remedy that any Agent or Lender may now have or may
have in the future under or in connection with the Credit Agreement, any other
Credit Document or any other instrument or agreement referred to therein.

Except as expressly set forth herein, the terms, provisions and conditions of
the Credit Agreement and the other Credit Documents shall remain in full force
and effect and in all other respects are hereby ratified and confirmed.

 

4



--------------------------------------------------------------------------------

Section 2. Consents.

(a) Consent to Amazys Restructuring. Effective as of the Second Amendment
Effective Date, upon satisfaction of the conditions set forth in Section 5, and
notwithstanding anything to the contrary contained in the Credit Agreement
(including, without limitation, Section 6.7 (other than Section 6.7(j) of the
Credit Agreement, as amended hereby), Section 6.9 and Section 6.10 of the Credit
Agreement) or in any other Credit Document, the Lenders signatories hereto
hereby consent to the Amazys Restructuring; provided that the effectiveness of
the foregoing consent is subject to the following conditions:

(i) all steps of the Amazys Restructuring are consummated no later than June 30,
2010 and the Amazys Merger is consummated promptly following the consummation of
the Amazys Sale and the issuance of the Amazys Sale Note;

(ii) the Amazys Sale Note shall be unsecured and shall be subject to a Second
Priority Lien in favor of Collateral Agent, for the benefit of the Secured
Parties, pursuant to the Pledge and Security Agreement;

(iii) promptly following the formation of New Amazys Holdco, Borrower shall have
delivered a Pledge Supplement whereby Borrower shall pledge sixty-five percent
(65%) of the voting Capital Stock of New Amazys Holdco and one hundred percent
(100%) of the non-voting Capital Stock of New Amazys Holdco (such stock, the
“Pledged Stock”) to Collateral Agent, for the benefit of the Secured Parties,
together with the stock certificates of New Amazys Holdco representing the
Pledged Stock (subject to the Intercreditor Agreement), along with related
assignments separate from certificate and proxies, pursuant to which Collateral
Agent shall have received, for the benefit of the Secured Parties, a Second
Priority Lien in all of the Pledged Stock;

(iv) promptly following the formation of New Amazys Holdco, Borrower shall have
delivered (A) a Second Priority Share Pledge Agreement by and between Borrower
and Collateral Agent, for the benefit of the Secured Parties, with respect to
the Pledged Stock, governed by the laws of Switzerland, in form and substance
reasonably satisfactory to Requisite Lenders, (B) certified copies of the Share
Register of New Amazys Holdco, (C) the necessary resolutions of New Amazys
Holdco (under Swiss law), certified by an authorized officer or a director as
being in full force and effect without modification or amendment, and (D) an
opinion of Swiss counsel to Borrower, in form and substance reasonably
satisfactory to Requisite Lenders;

(v) (A) promptly following the formation of New Amazys Holdco, Borrower shall
deliver certified copies of the Organizational Documents of New Amazys Holdco
and (B) promptly following the consummation of the Amazys Merger, Borrower shall
deliver certified copies of the merger documents effectuating the merger of
Amazys with and into New Amazys Holdco, in each case in clauses (A) and (B),
that have been certified by the appropriate governmental authority in
Switzerland as of a recent date (to the extent such certification is available
in Switzerland); and

 

5



--------------------------------------------------------------------------------

(vi) Borrower shall have otherwise complied with the requirements of
Section 5.10(a) of the Credit Agreement, to the extent applicable.

(b) Consent to Corresponding First Lien Amendment. Effective as of the Second
Amendment Effective Date, the Lenders signatories hereto hereby consent to the
consent and amendment to the First Lien Credit Documents regarding the substance
of this Agreement, substantially in the form attached hereto as Exhibit A (the
“Corresponding First Lien Amendment”); provided that the effectiveness of such
consent is subject to the consent by the “Requisite Lenders” under and as
defined in the First Lien Credit Agreement to the transactions contemplated by
this Agreement.

Section 3. Amendments to Credit Agreement. Effective as of the Second Amendment
Effective Date, and in reliance on the representations and warranties of the
Credit Parties set forth in this Agreement and in the Credit Agreement, as
amended hereby, the Credit Agreement is hereby amended as follows:

(a) Section 1.1 of the Credit Agreement is hereby amended by adding thereto the
following defined terms and their respective definitions in the correct
alphabetical order:

“Amazys Sale Note” as defined in the Second Amendment Agreement.

“Certificate of Designations” as defined in the Second Amendment Agreement.

“Preferred Stock” as defined in the Second Amendment Agreement.

“Second Amendment Agreement” means that certain Consent, Limited Waiver and
Amendment No. 2 to Second Lien Credit and Guaranty Agreement and Amendment No. 1
to Pledge and Security Agreement (Second Lien), dated as of the Second Amendment
Effective Date, by and among Borrower, the Guarantors, certain other Credit
Parties, Administrative Agent, Collateral Agent and Requisite Lenders.

“Second Amendment Effective Date” as defined in the Second Amendment Agreement.

(b) Section 1.1 of the Credit Agreement is hereby further amended by
substituting the definitions of the terms set forth below in lieu of the current
versions of such definitions contained in Section 1.1 of the Credit Agreement:

“Change of Control” means, at any time, (i) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act), other than the
Permitted Holders, (a) shall have acquired beneficial ownership of 35% or more
on a fully diluted basis of the voting and/or economic interest in the Capital
Stock of Borrower or (b) shall have obtained the power (whether or not
exercised) to elect a majority of the members of the board of directors (or
similar governing body) of Borrower; (ii) the majority of the seats (other than
vacant seats) on the board of directors (or similar governing body) of Borrower
cease to be occupied by Persons who were nominated for election by the board of
directors of Borrower, a majority of whom were directors on the First Amendment

 

6



--------------------------------------------------------------------------------

Effective Date or whose election or nomination for election was previously
approved by a majority of such directors; (iii) any “change of control” or
similar event under the First Lien Credit Agreement shall occur or (iv) any
Fundamental Change (as defined in the Certificate of Designations) or similar
event under the Certificate of Designations shall occur.

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period, excluding any amount not payable in Cash and,
to the extent constituting Consolidated Interest Expense, payments made in
respect of the Existing Interest Rate Agreements. Notwithstanding the foregoing,
solely for purposes of calculating Interest Coverage Ratio as of any date of
measurement ending on or prior to July 3, 2010, Consolidated Cash Interest
Expense for any period set forth below included in the twelve month period
ending on such date shall be deemed to equal the amount set forth below (each
such amount an “Interest Expense Plug”) for such period:

 

Period:

   Interest Expense Plug:

Fiscal Quarter ending closest to March 31, 2009

   $ 4,842,925.00

Fiscal Quarter ending closest to June 30, 2009

   $ 4,625,773.00

Fiscal month ending closest to July 31, 2009

   $ 1,306,555.00

Fiscal month ending closest to August 31, 2009

   $ 1,306,555.00

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to: (i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Adjusted EBITDA, plus (b) the Consolidated Working Capital
Adjustment, minus (ii) the sum, without duplication, of the amounts for such
period of (a) Consolidated Capital Expenditures (net of any proceeds of (y) any
related financings with respect to such expenditures and (z) any sales of assets
used to finance such expenditures), (b) Consolidated Cash Interest Expense,
(c) provisions for current taxes based on income of Borrower and its
Subsidiaries and payable in Cash with respect to such period, (d) Cash payments
for the purchase price paid in connection with Permitted Acquisitions (whether
or not consummated), to the extent not paid with the proceeds of any
Indebtedness (other than “Revolving Loans” under and as defined in the First
Lien Credit Agreement) or from the issuance of, or capital contribution in
respect of, any equity securities, (e) transaction costs and expenses paid in
Cash in connection with Permitted Acquisitions (whether or not consummated) and
added back to net income in the determination of Consolidated Adjusted EBITDA
and (f) restructuring charges paid in cash in connection with the Pantone
Mergers, the Prior Tender Offer and restructurings occurring after the First
Amendment Effective Date, solely to the extent (x) added back to Consolidated
Net Income in the calculation of Consolidated Adjusted EBITDA and (y) not paid
with the proceeds of any Indebtedness (other than “Revolving Loans” under and as
defined in the First Lien Credit Agreement) or from the issuance of, or capital
contribution in respect of, any Capital Stock or other equity securities.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares or units of any Capital Stock of Borrower
or any

 

7



--------------------------------------------------------------------------------

Subsidiary of Borrower now or hereafter outstanding, except a dividend payable
solely in shares or units of any Capital Stock to the holders of that class;
(ii) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Capital Stock of
Borrower or any Subsidiary of Borrower now or hereafter outstanding; (iii) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire any Capital Stock of Borrower or any
Subsidiary of Borrower now or hereafter outstanding and (iv) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment with respect to any Indebtedness permitted to be
incurred pursuant to Section 6.1(n).

(c) Section 1.1 of the Credit Agreement is hereby further amended by amending
the definitions of the terms set forth below as follows:

(i) The definition of “Adjusted Eurodollar Rate” is hereby amended by deleting
the words “Lead Arranger” appearing therein and substituting the words “Ableco
Finance LLC (or such other Lender with the largest Loan Exposure as of such
Interest Rate Determination Date)” in lieu thereof.

(ii) The definition of “Permitted Acquisition” is hereby amended by (A) deleting
the words “Lead Arranger” appearing in clause (v) thereof and substituting the
words “Administrative Agent (and Administrative Agent shall have provided a copy
thereof to each Lender)” in lieu thereof and (B) deleting the words “Lead
Arranger” appearing in clause (vii) thereof and substituting the words
“Requisite Lenders” in lieu thereof.

(iii) The definition of “Phase I Report” is hereby amended by deleting the words
“Lead Arranger” appearing therein and substituting the words “Requisite Lenders”
in lieu thereof.

(d) Section 5.1 of the Credit Agreement is hereby amended by deleting the words
“, Lead Arranger” appearing therein.

(e) Section 5.10(a) of the Credit Agreement is hereby amended by deleting the
words “Lead Arranger and” appearing therein.

(f) Section 5.14(b) of the Credit Agreement is hereby amended by deleting the
words “Required Lenders” appearing therein and substituting the words “Requisite
Lenders” in lieu thereof.

(g) Section 5.18 of the Credit Agreement is hereby amended by deleting the words
“Lead Arranger and” appearing therein.

(h) Section 6.1(b) of the Credit Agreement is hereby deleted in its entirety and
the following is substituted in lieu thereof:

“(b) Investments permitted pursuant to Sections 6.7(d) and 6.7(j);”.

 

8



--------------------------------------------------------------------------------

(i) Section 6.1(n) of the Credit Agreement is hereby deleted in its entirety and
the following is substituted in lieu thereof:

“(n) solely to the extent consented to by the holders of the Preferred Stock,
unsecured Indebtedness of Borrower and its Subsidiaries not to exceed
$35,000,000 in aggregate principal amount at any time outstanding which is
subordinated to the Obligations in a manner reasonably satisfactory to Requisite
Lenders; provided that, immediately prior to the incurrence of any such
Indebtedness, the Leverage Ratio, as determined of the last day of the
immediately preceding Fiscal Quarter with respect to which Borrower has
delivered to Administrative Agent, Lead Arranger and Lenders the financial
statements required pursuant to Section 5.1(b), for the twelve (12) month period
ending on such date, is less than 4.00 to 1.00.”.

(j) Section 6.5 of the Credit Agreement is hereby deleted in its entirety and
the following is substituted in lieu thereof:

“6.5 Restricted Junior Payments. No Credit Party shall, nor shall it permit any
of its Subsidiaries through any manner or means to, directly or indirectly,
declare, order, pay, make or set apart, or agree to declare, order, pay, make or
set apart, any sum for any Restricted Junior Payment, except that (a) the
foregoing shall not prohibit any Subsidiary of Borrower from making dividends or
distributions, directly or indirectly, to Borrower or to any wholly owned
Subsidiary of Borrower, (b) Borrower may accrue and cumulate dividends (but not
pay in cash) on the Preferred Stock in accordance with the terms set forth in
the Certificate of Designations (as in effect on the Second Amendment Effective
Date or as amended from time to time as permitted pursuant to Section 6.17), and
(c) Borrower and its Subsidiaries may pay, as and when due and payable,
regularly scheduled payments of interest in respect of any Indebtedness incurred
pursuant to Section 6.1(n), to the extent such payments are permitted pursuant
to the subordination terms governing such Indebtedness. Except as expressly
permitted by the foregoing sentence, no Credit Party shall, nor shall it permit
any of its Affiliates through any manner or means or through any other Person
to, directly or indirectly, declare, order, pay, make or set apart, or agree to
declare, order, pay, make or set apart, any sum for any Restricted Junior
Payment in respect of any Indebtedness permitted to be incurred pursuant to
Section 6.1(n).”.

(k) Section 6.7 of the Credit Agreement is hereby amended by (i) deleting the
“and” at the end of clause (h) thereof, (ii) deleting the period at the end of
clause (i) thereof and substituting “; and” therefor and (iii) adding a new
clause (j) thereto immediately following clause (i) thereof as follows:

“(j) the intercompany loan that is evidenced by the Amazys Sale Note; provided
that the Amazys Sale Note shall be subject to a Second Priority Lien in favor of
Collateral Agent pursuant to the Pledge and Security Agreement;”.

 

9



--------------------------------------------------------------------------------

(l) Section 6 of the Credit Agreement is hereby amended by adding a new
Section 6.17 thereto immediately following Section 6.16 thereof as follows:

“6.17 Amendments to Certificate of Designations. No Credit Party shall nor shall
it permit any of its Subsidiaries to amend, amend and restate, supplement, waive
or otherwise modify the Certificate of Designations (or the terms of the
Preferred Stock) (a) to require the payment of any cash dividends or
distributions or any other cash payments in respect thereof or to require
mandatory redemptions of the Preferred Stock at any time prior to January 23,
2014 (except in connection with a Fundamental Change (as such term is defined in
the Certificate of Designations (as in effect on the Second Amendment Effective
Date or as amended from time to time as permitted pursuant to the terms of this
Agreement) that will result in the Obligations being paid in full in cash),
(b) to increase the quarterly rate at which cumulative dividends accrue on the
Preferred Stock in excess of 14.375% per annum (plus any applicable penalty or
default rate required pursuant to the terms of the Certificate of Designations
(as in effect on the Second Amendment Effective Date or as amended from time to
time pursuant to the terms of this Agreement)), or (c) in any other manner that
would be materially adverse to the Agents or any Lender.”.

(m) Section 9.2 of the Credit Agreement is hereby amended by deleting the last
sentence thereof in its entirety and substituting the following in lieu thereof:

“Administrative Agent hereby agrees that it shall (i) furnish to each Lender,
upon such Lender’s request, a copy of the Register, (ii) cooperate with Lenders
in granting access to any potential lenders identified to the Platform and
(iii) maintain each Lender’s access to the Platform.”.

(n) Section 9.3(b) of the Credit Agreement is hereby amended by deleting the
words “Lead Arranger and/or Required Lenders” appearing therein and substituting
the words “Requisite Lender” in lieu thereof.

(o) Section 10.3 of the Credit Agreement is hereby amended by inserting the
words “(which term shall for the purposes of this Section 10.3 include Lead
Arranger)” immediately after the words “indemnify, pay and hold harmless, each
Agent” appearing in clause (a) thereof.

(p) Section 10.17 of the Credit Agreement is hereby amended by deleting the
words “(which term shall for the purposes of this Section 10.17 include Lead
Arranger)” appearing therein.

(q) Appendix B to the Credit Agreement is hereby amended by inserting the
following at the end thereof:

“ABLECO FINANCE LLC,

as a Lender:

Ableco Finance LLC

c/o Cerberus California LLC

11812 San Vicente Blvd, Suite 300

Los Angeles, CA 90049

Attention: Christopher R. Hebble

Telecopier: (310) 826-9203

 

10



--------------------------------------------------------------------------------

ARES CAPITAL CORPORATION,

as a Lender:

Ares Capital Corporation

c/o Ares Management

1999 Avenue of the Stars

Suite 1900

Los Angeles, CA 90067

Attention: Michael J. Zugay

Telecopier: (310) 921-7213”

Section 4. Amendments to Pledge and Security Agreement. Effective as of the
Second Amendment Effective Date, and in reliance on the representations and
warranties of Borrower and the other Credit Parties set forth in this Agreement
and in the Credit Agreement, as amended hereby, and the Pledge and Security
Agreement, as amended hereby, the Pledge and Security Agreement is hereby
amended as follows:

(a) Section 4.7(b)(iii) of the Pledge and Security Agreement is hereby deleted
in its entirety and the following is substituted in lieu thereof:

“(iii) it shall, together with each delivery of financial statements of Borrower
and its Subsidiaries pursuant to Sections 5.1(b) and 5.1(c) of the Credit
Agreement, notify the Collateral Agent of the filing of any application to
register any Copyright in the United States Copyright Office or any state
registry or foreign counterpart of the foregoing (whether such application is
filed by such Grantor or through any agent, employee, licensee, or designee
thereof) during the most recent Fiscal Quarter then ended by executing and
delivering to the Collateral Agent a completed Pledge Supplement, together with
all Supplements to Schedules thereto;”.

(b) Section 4.7(b)(vii) of the Pledge and Security Agreement is hereby deleted
in its entirety and the following is substituted in lieu thereof:

“(vii) it shall, together with each delivery of financial statements of Borrower
and its Subsidiaries pursuant to Sections 5.1(b) and 5.1(c) of the Credit
Agreement, report to the Collateral Agent (i) the filing of any application to
register any Intellectual Property with the United States Patent and Trademark
Office or any state registry or foreign counterpart of the foregoing (whether
such application is filed by such Grantor or through any agent, employee,
licensee, or designee thereof) during the most recent Fiscal Quarter then ended
and (ii) the registration of any Intellectual Property by any such office

 

11



--------------------------------------------------------------------------------

during the most recent Fiscal Quarter then ended, in each case by executing and
delivering to the Collateral Agent a completed Pledge Supplement, together with
all Supplements to Schedules thereto;”.

(c) Section 4.7(b)(viii) of the Pledge and Security Agreement is hereby deleted
in its entirety and the following is substituted in lieu thereof:

“(viii) it shall, together with each delivery of financial statements of
Borrower and its Subsidiaries pursuant to Sections 5.1(b) and 5.1(c) of the
Credit Agreement, report to the Collateral Agent the registration of any
Copyright by the United States Copyright Office or any state registry or foreign
counterpart of the foregoing during the most recent Fiscal Quarter then ended by
executing and delivering to the Collateral Agent a completed Pledge Supplement,
together with all Supplements to Schedules thereto;”.

(d) Section 4.7(b)(x) of the Pledge and Security Agreement is hereby deleted in
its entirety and the following is substituted in lieu thereof:

“(x) no Grantor shall sell, assign, transfer, license, grant any option, or
create or suffer to exist any Lien upon or with respect to the Intellectual
Property, except for the Lien created by and under this Agreement and the other
Credit Documents and other Permitted Liens;”.

(e) Section 4.7(b)(xiii) of the Pledge and Security Agreement is hereby deleted
in its entirety and the following is substituted in lieu thereof:

“(xiii) it shall, promptly upon the reasonable request of the Collateral Agent,
together with each delivery of financial statements of Borrower and its
Subsidiaries pursuant to Sections 5.1(b) and 5.1(c) of the Credit Agreement,
update Schedule 4.7 so that, as of the date of such update, it sets forth a true
and complete list of (1) all material United States, state and foreign
registrations of and applications for Patents, Trademarks, and Copyrights owned
by each Grantor and (2) all Patent Licenses, Trademark Licenses, Trade Secret
Licenses and Copyright Licenses material to the conduct of the business of such
Grantor;”.

Section 5. Conditions to Effectiveness of this Agreement. Notwithstanding
anything to the contrary set forth herein, this Agreement shall become effective
(the date of such effectiveness being referred to herein as the “Second
Amendment Effective Date”) upon satisfaction in a manner reasonably satisfactory
to Administrative Agent of each of the following conditions:

(a) Administrative Agent and Collateral Agent shall have received a counterpart
signature page of this Agreement duly executed by each Credit Party,
Administrative Agent, Collateral Agent and Lenders comprising Requisite Lenders;

 

12



--------------------------------------------------------------------------------

(b) Administrative Agent shall have received (i) a copy of the fully executed
Corresponding First Lien Amendment, and (ii) evidence that all conditions
contained therein (other than the effectiveness of this Agreement) have been
satisfied;

(c) Borrower shall have paid to Administrative Agent in immediately available
Dollars, for the account of each Lender that has delivered an executed signature
page to this Agreement on or prior to 5:00 p.m., New York City time, on
August 17, 2009 (collectively, the “Signing Lenders”), a fee in an amount equal
to 0.10%% of each such Signing Lender’s Loan Exposure as of the Second Amendment
Effective Date (after giving effect to the Loan Purchase), which fee shall be
non-refundable for any reason and shall be fully earned and payable as of the
date hereof;

(d) Borrower shall have paid all fees then due and payable to the Agents and
Lead Arranger pursuant to the Credit Documents and, to the extent invoiced by
Lead Arranger not less than two (2) Business Days prior to the Second Amendment
Effective Date, shall have reimbursed the Agents and Lead Arranger for all
reasonable costs and expenses incurred by the Agents and Lead Arranger in
connection with this Agreement, including, without limitation, the preparation,
negotiation and execution of this Agreement (including reasonable attorney’s
fees of counsel to the Agents and Lead Arranger);

(e) Administrative Agent shall have received a copy of the Assignment Agreement,
duly executed by Selling Lender and each Permitted Holder;

(f) Selling Lender shall have received from the Permitted Holders the funds
required to consummate the Loan Purchase;

(g) Administrative Agent shall have received a copy of the Certificate of
Designations, in form and substance reasonably satisfactory to each Lender
signatory hereto, duly executed by Borrower;

(h) the accuracy of the representations and warranties contained in Section 6;
and

(i) no Default or Event of Default under the Credit Agreement shall have
occurred and be continuing.

The “Second Amendment Effective Date” shall mean the first date on which each of
the conditions set forth in this Section 5 have been satisfied.

Section 6. Representations and Warranties. To induce the Agents and the Lenders
to enter into this Agreement, each Credit Party hereby represents and warrants
to the Agents and Lenders that as of the date hereof:

(a) each of the representations and warranties made by such Credit Party
contained in the Credit Documents are true and correct in all material respects
(without duplication of any materiality qualifiers contained therein) as of such
date, except to the extent such representation or warranty expressly relates to
an earlier date (in which case, such representations and warranties were true
and correct in all material respects (without duplication of any materiality
qualifiers contained therein) as of such earlier date);

 

13



--------------------------------------------------------------------------------

(b) such Credit Party has all requisite corporate or limited liability company,
as applicable, power and authority to execute, deliver and perform its
obligations under this Agreement, the Credit Agreement, as amended hereby, and
the Pledge and Security Agreement, as amended hereby;

(c) the execution, delivery and performance by such Credit Party of this
Agreement, the Credit Agreement, as amended hereby, and the Pledge and Security
Agreement, as amended hereby, have been duly authorized by all necessary action
by such Credit Party;

(d) the execution, delivery and performance by such Credit Party of this
Agreement, the Credit Agreement, as amended hereby, and the Pledge and Security
Agreement, as amended hereby, and the consummation of the transactions
contemplated by this Agreement, the Credit Agreement, as amended hereby, and the
Pledge and Security Agreement, as amended hereby, do not and will not
(i) violate any provision of any law or any governmental rule or regulation
applicable to Borrower or any of its Subsidiaries, any of the Organizational
Documents of Borrower or any of its Subsidiaries or the Certificate of
Designations, or any order, judgment or decree of any court or other agency of
government binding on Borrower or any of its Subsidiaries, except to the extent
that any such violations could not singly or in the aggregate reasonably be
expected to have a Material Adverse Effect; (ii) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of Borrower or any of its Subsidiaries, except
to the extent that any such conflicts, breaches or defaults could not singly or
in the aggregate reasonably be expected to have a Material Adverse Effect;
(iii) result in or require the creation or imposition of any Lien upon any of
the properties or assets of Borrower or any of its Subsidiaries (other than any
Liens created under any of the Credit Documents in favor of Collateral Agent, on
behalf of Secured Parties, and Liens created under any of the First Lien Credit
Documents in favor of First Lien Collateral Agent as contemplated by the
Corresponding First Lien Amendment); or (iv) require any approval of
stockholders, members or partners or any approval or consent of any Person under
any Contractual Obligation of Borrower or any of its Subsidiaries, except for
such approvals or consents that were obtained on or before the date hereof and
disclosed in writing to Administrative Agent except for any such approvals or
consents the failure of which to obtain could not singly or in the aggregate
reasonably be expected to have a Material Adverse Effect;

(e) this Agreement, the Credit Agreement, as amended hereby, and the Pledge and
Security Agreement, as amended hereby, each constitutes, the legal, valid and
binding obligation of such Credit Party, enforceable against such Person in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability; and

(f) no Default or Event of Default presently exists.

 

14



--------------------------------------------------------------------------------

Section 7. Reference and Effect on the Credit Documents.

(a) On and after the Second Amendment Effective Date each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes and
the other Credit Documents to the “Credit Agreement”, shall mean and be a
reference to the Credit Agreement, as amended or otherwise modified hereby. On
and after the Second Amendment Effective Date each reference in the Pledge and
Security Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Pledge and Security Agreement, and each reference in the
other Credit Documents to the “Pledge and Security Agreement”, shall mean and be
a reference to the Pledge and Security Agreement, as amended or otherwise
modified hereby.

(b) The Credit Agreement, the Notes, the Pledge and Security Agreement and each
of the other Credit Documents, as specifically amended or otherwise modified by
this Agreement, are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.

(c) The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agents under any of the Credit Documents, nor
constitute a waiver of any provision of any of the Credit Documents. The Credit
Agreement and the other Credit Documents are in full force and effect and are
hereby in all respects ratified and confirmed.

(d) Except as expressly set forth herein, nothing contained in this Agreement
and no action by, or inaction on the part of, any Lender or the Agent shall, or
shall be deemed to, directly or indirectly constitute a consent to or waiver of
any past, present or future violation of any provisions of the Credit Agreement
or any other Credit Document.

(e) This Agreement is a Credit Document.

Section 8. Amendments; Successors and Assigns. No amendment, modification,
termination or waiver of any provision of this Agreement, or consent to any
departure by any Credit Party therefrom, shall in any event be effective without
the written concurrence of Administrative Agent, Collateral Agent and Lenders
comprising Requisite Lenders and, in the case of any such amendment or
modification, each of the Credit Parties. This Agreement shall be binding upon
the parties hereto and their respective successors and assigns and shall inure
to the benefit of the parties hereto and the successors and assigns of Lenders.
No Credit Party’s rights or obligations hereunder nor any interest therein may
be assigned or delegated to any other Person by any Credit Party without the
prior written consent of Administrative Agent, Collateral Agent and Lenders
comprising Requisite Lenders.

Section 9. Agreement Not a Defense. Each Credit Party agrees that, subject to
the terms and provisions of this Agreement, the agreements of the Agents and
Lenders under this Agreement shall not constitute a defense by the Credit
Parties to the exercise by any Agent or any Lender of any right, power or remedy
which such Person may have under or in respect of the Credit Agreement or any of
the other Credit Documents and any other agreement or document relating thereto
(and including rights, powers and remedies at law, in equity or by statute).

 

15



--------------------------------------------------------------------------------

Section 10. GOVERNING LAW AND JURISDICTION.

(a) GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.

(b) SUBMISSION TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
CREDIT PARTY ARISING OUT OF OR RELATING HERETO MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF
AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES
ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN
ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 10.1 OF THE CREDIT AGREEMENT; (D) AGREES
THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (E) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY
IN THE COURTS OF ANY OTHER JURISDICTION.

SECTION 11. Miscellaneous.

(a) Further Assurances. At any time or from time to time upon the request of
Administrative Agent, each Credit Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as Administrative Agent or Collateral Agent may reasonably request in order to
effect fully the purposes of this Agreement.

(b) Consent of Guarantors. Each Guarantor hereby (i) consents to the terms and
provisions hereof, (ii) acknowledges that notwithstanding the execution and
delivery hereof, the obligations of each such Guarantor are not impaired or
affected and its Guaranty continues in full force and effect, and
(iii) ratifies, confirms and reaffirms its Guaranty and each of the Credit
Documents to which it is a party.

(c) Reaffirmation. Each of the Credit Parties as debtor, grantor, pledgor,
guarantor, assignor, or in other any other similar capacity in which such Credit
Party grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Credit Documents to which it is a party (after
giving effect hereto)

 

16



--------------------------------------------------------------------------------

and (ii) to the extent such Credit Party granted liens on or security interests
in any of its property pursuant to any such Credit Document as security for or
otherwise guaranteed Borrower’s Obligations under or with respect to the Credit
Documents, ratifies and reaffirms such guarantee and grant of security interests
and liens and confirms and agrees that such security interests and liens
hereafter secure all of the Obligations as amended hereby.

(d) Release of Claims. In consideration of the Lenders’ and the Agents’
agreements contained in this Agreement, each Credit Party hereby irrevocably
releases and forever discharge each of the Agents, Lenders, and their respective
affiliates, subsidiaries, successors, assigns, directors, officers, employees,
agents, consultants and attorneys (each, a “Released Person”) of and from any
and all claims, suits, actions, investigations, proceedings or demands, whether
based in contract, tort, implied or express warranty, strict liability, criminal
or civil statute or common law of any kind or character, which such Credit Party
ever had or now has against any Agent, any Lender or any other Released Person
which relates, directly or indirectly, to any acts or omissions of any Agent,
any Lender or any other Released Person relating to the Credit Agreement or any
other Credit Document on or prior to the date hereof and actually known to such
Credit Party as of the date hereof (it being understood and agreed that nothing
herein shall affect the continued effectiveness of the indemnity provisions set
forth in Section 10.3 of the Credit Agreement).

(e) No Waiver, Etc. Except as otherwise expressly set forth herein, nothing in
this Agreement is intended or shall be deemed or construed to extend to or
affect in any way any of the Obligations or any of the rights and remedies of
any Agent or any Lender arising under the Credit Agreement, any of the other
Credit Documents or applicable law. The failure of any Agent or any Lender at
any time or times hereafter to require strict performance by any Credit Party or
any other Person obligated under any Credit Document of any of the respective
provisions, warranties, terms and conditions contained herein or therein shall
not waive, affect or diminish any right of such Person at any time or times
thereafter to demand strict performance thereof; and no rights of any Agent or
any Lender hereunder shall be deemed to have been waived by any act or knowledge
of such Person, or any of its agents, attorneys, officers or employees, unless
such waiver is contained in an instrument in writing signed by an authorized
officer of such Person and specifying such waiver. Except as otherwise expressly
set forth herein, no waiver by any Agent or any Lender of any of its rights or
remedies shall operate as a waiver of any other of its rights or remedies or any
of its rights or remedies on a future occasion at any time and from time to
time. All terms and provisions of the Credit Agreement and each of the other
Credit Documents remain in full force and effect, except to the extent expressly
modified by this Agreement.

(f) Execution in Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument. Any party hereto may execute and deliver a counterpart of this
Agreement by delivering by facsimile transmission or electronic mail in portable
document format a signature page of this Agreement signed by such party, and
such signature shall be treated in all respects as having the same effect as an
original signature.

 

17



--------------------------------------------------------------------------------

(g) Acknowledgment of Legal Counsel; Drafting of Agreement. Each Credit Party
represents and warrants that it is represented by legal counsel of its choice,
is fully aware of the terms contained in this Agreement and has voluntarily and
without coercion or duress of any kind whatsoever, entered into this Agreement
and the agreements, documents and instruments, if any, executed in connection
with this Agreement. Each Credit Party further represents and warrants and
acknowledges and agrees that it has participated in the drafting of this
Agreement.

(h) Severability. The invalidity, illegality or unenforceability of any
provision in or obligation under this Agreement in any jurisdiction shall not
affect or impair the validity, legality or enforceability of the remaining
provisions or obligations under this Agreement or of such provision or
obligation in any other jurisdiction.

(i) No Third Party Beneficiaries. This Agreement shall be binding upon and inure
to the benefit of each party hereto and their respective successors and assigns.
No Person other than the parties hereto, their respective successors and assigns
and any other Lender shall have rights hereunder or be entitled to rely on this
Agreement, and all third-party beneficiary rights are hereby expressly
disclaimed.

(j) Section Titles. The section and subsection titles contained in this
Agreement are included for convenience only, shall be without substantive
meaning or content of any kind whatsoever, and are not a part of the agreement
between the Agents and the Lenders, on the one hand, and the Credit Parties on
the other hand. Any reference in this Agreement to any “Section” refers, unless
the context otherwise indicates, to a section of this Agreement.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

BORROWER: X-RITE, INCORPORATED, a Michigan corporation, and successor by merger
to OTP, Incorporated, X-Rite Ma, Incorporated, Monaco Acquisition Company,
Holovision Acquisition Company and Pantone India, Inc., as Borrower By:  

/s/ Thomas J. Vacchiano Jr.

Name:   Thomas J. Vacchiano Jr. Its:   Chief Executive Officer OTHER CREDIT
PARTIES: X-RITE GLOBAL, INCORPORATED, a Michigan corporation, as a Guarantor
X-RITE HOLDINGS, INC., a Michigan corporation, as a Guarantor XR VENTURES, LLC,
a Michigan limited liability company, as a Guarantor GRETAGMACBETH LLC, a
Delaware limited liability company, as a Guarantor PANTONE, INC., a Delaware
corporation, as a Guarantor PANTONE ASIA, INC., a Delaware corporation, as a
Guarantor PANTONE GERMANY, INC., a Delaware corporation, as a Guarantor PANTONE
JAPAN, INC., a Delaware corporation, as a Guarantor PANTONE U.K., INC., a
Delaware corporation, as a Guarantor By:  

/s/ Thomas J. Vacchiano Jr.

Name:   Thomas J. Vacchiano Jr. Title:   President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

THE BANK OF NEW YORK MELLON (f/k/a The Bank of New York), as Administrative
Agent and Collateral Agent By:  

/s/ Melinda Valentine

Name:   Melinda Valentine Title:   Vice President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

GOLDENTREE 2004 TRUST, as a Lender By:   GoldenTree Asset Management, LP By:  

/s/ Karen Weber

Name:   Karen Weber Title:   Director – Bank Debt GOLDENTREE CAPITAL
OPPORTUNITIES, LP, as a Lender By:   GoldenTree Asset Management, LP By:  

/s/ Karen Weber

Name:   Karen Weber Title:   Director – Bank Debt GOLDENTREE CAPITAL SOLUTIONS
FUND FINANCING, as a Lender By:   GoldenTree Asset Management, LP By:  

/s/ Karen Weber

Name:   Karen Weber Title:   Director – Bank Debt GOLDENTREE CAPITAL SOLUTIONS
OFFSHORE FUND FINANCING, as a Lender By:   GoldenTree Asset Management, LP By:  

/s/ Karen Weber

Name:   Karen Weber Title:   Director – Bank Debt



--------------------------------------------------------------------------------

GOLDENTREE MULTISTRATEGY FINANCING, LTD, as a Lender By:   GoldenTree Asset
Management, LP By:  

/s/ Karen Weber

Name:   Karen Weber Title:   Director – Bank Debt GOLDENTREE MULTISTRATEGY
SUBSIDIARY LLC, as a Lender By:   GoldenTree Asset Management, LP By:  

/s/ Karen Weber

Name:   Karen Weber Title:   Director – Bank Debt



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

ARES CAPITAL CORPORATION, as a Lender By:  

/s/ Eric Beckman

Name:   Eric Beckman Title:   Partner



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

ARCC COMMERCIAL LOAN TRUST 2006, as a Lender By:  

/s/ Joshua M. Bloomstein

Name:   Joshua M. Bloomstein Title:   Authorized Signatory



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

ABLECO FINANCE LLC, as a Lender By:  

/s/ Dan Wolf

Name:   Dan Wolf Title:   President



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF] ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [insert name
of selling lender] (“Assignor”) and [            ] (collectively, “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto (the “Standard Terms and Conditions”) are hereby agreed
to and incorporated herein by reference and made a part of this Assignment as if
set forth herein in full.

For an agreed consideration, Assignor hereby irrevocably sells and assigns to
Assignee, and Assignee hereby irrevocably purchases and assumes from Assignor,
subject to and in accordance with the Standard Terms and Conditions and the
Credit Agreement, as of the Effective Date set forth below, the interest in and
to all of Assignor’s rights and obligations under the Credit Agreement and any
other documents or instruments delivered pursuant thereto that represents the
amount and percentage interest identified below of all of Assignor’s outstanding
rights and obligations under the facility identified below (the “Assigned
Interest”). Such sale and assignment is without recourse to Assignor and, except
as expressly provided in this Assignment and the Credit Agreement, without
representation or warranty by Assignor.

 

1.    Assignor:    [insert name of selling lender] 2.    Assignee:    [insert
names of assignees] 3.    Borrower:    X-Rite, Incorporated 4.   
Administrative Agent:    The Bank of New York Mellon (f/k/a The Bank of New
York), as the Administrative Agent under the Credit Agreement 5.    Credit
Agreement:    The Second Lien Credit and Guaranty Agreement, dated as of October
24, 2007 (as amended or otherwise modified by the Forbearance Agreement and
Consent, Waiver and Amendment No. 1 to Second Lien Credit and Guaranty
Agreement, dated as of August 20, 2008, and the Consent, Limited Waiver and
Amendment No. 2 to Second Lien Credit and Guaranty Agreement, dated as of the
date hereof (the “Amendment and Waiver”), and as it may be further amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among X-Rite, Incorporated, a Michigan corporation
(“Borrower”), certain subsidiaries of Borrower, as Guarantors, the Lenders party
thereto from time to time, The Bank of New York Mellon (f/k/a The Bank of New
York), as Administrative Agent and Collateral Agent, and the other parties named
therein



--------------------------------------------------------------------------------

6.    Assigned Interest:   

List below the Loans to be assigned by Assignor to Assignee, which shall be
subject to the terms and conditions of the Amendment and Waiver.

 

Aggregate Principal
Face Amount of
Loans of all Lenders

    Principal Face
Amount of Loans to
be Assigned to
Assignee     Percentage
Assigned of Loans1     Price with respect to
Loans being offered for
assignment to Assignee
(price per $1,000
principal face amount)   $ [             ]    $ [             ]    [            
]%    $ [             ] 

 

7.    Effective Date: August 18, 2009

 

1

Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders.



--------------------------------------------------------------------------------

8.    Notice and Wire Instructions:

 

ASSIGNOR:

 

[                    ]

 

Notices:

 

[                    ]

[                    ]

[                    ]

Attention: [            ]

Telephone: [            ]

Telecopier: [            ]

 

[with a copy to:]

 

[                    ]

[                    ]

[                    ]

Attention: [            ]

Telephone: [            ]

Telecopier: [            ]

 

Wire Instructions:

 

Bank: [            ]

ABA No.: [            ]

Account Name: [            ]

Account No.: [            ]

  

ASSIGNEE:

 

[                    ]

 

Notices:

 

[                    ]

[                    ]

[                    ]

Attention: [            ]

Telephone: [            ]

Telecopier: [            ]

 

[with a copy to:]

 

[                    ]

[                    ]

[                    ]

Attention: [            ]

Telephone: [            ]

Telecopier: [            ]

9. Assignor hereby irrevocably constitutes and appoints Administrative Agent as
the true and lawful agent and attorney-in-fact of Assignor with respect to such
Loans, with full powers of substitution and revocation (such power of attorney
being deemed to be an irrevocable power coupled with an interest) to complete or
fill-in the blanks in this Assignment and deliver the completed Assignment to
Assignee and Assignor.

[Signature page follows]



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to by:

 

ASSIGNOR: [                                ] By:  

 

Name:   Title:   ASSIGNEE: [                                ] By:  

 

Name:   Title:  

Accepted:

THE BANK OF NEW YORK MELLON

(f/k/a The Bank of New York), as Administrative Agent

 

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR BORROWER

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor. Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is, and on
the Effective Date will be, free and clear of any lien, encumbrance or other
adverse claim, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby, and (iv) it has received a copy of the Credit
Agreement, the Amendment and Waiver and such other documents and information as
it has deemed appropriate to make its own decision to enter into this Assignment
and to sell and assign the Assigned Interest on the basis of which it has made
such decision; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with any
Credit Document (as defined below), (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document delivered pursuant thereto, other than this
Assignment (herein collectively the “Credit Documents”), or any collateral
thereunder, (iii) the financial condition of Borrower, any of its Subsidiaries
or Affiliates or any other Person obligated in respect of any Credit Document or
(iv) the performance or observance by Borrower, any of its Subsidiaries or any
other Person of any of their respective obligations under any Credit Document.
Assignor will, upon request, execute and deliver any additional documents deemed
by Administrative Agent or Assignee to be necessary or desirable to complete the
sale, assignment and transfer of the Assigned Interest. In the event that
Assignor has determined for itself to not access any information disclosed by
Assignee in connection with this Assignment, Assignor acknowledges that
(a) other Lenders may have availed themselves of such information and (b) none
of Borrower, Assignee or Administrative Agent has any responsibility for
Assignor’s decision to limit the scope of the information it has obtained in
connection with its evaluation of the transactions contemplated by this
Assignment or its decision to enter into this Assignment.

1.2 Assignee. Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement until such time as the Loans are exchanged
for Preferred Stock and automatically cancelled without further action by any
Person on the Effective Date, (ii) it meets the requirements of an Eligible
Assignee under the Credit Agreement (as amended or otherwise modified by the
Amendment and Waiver), (iii) it has transmitted same day funds to Assignor on
the Effective Date, and (iv) it has received a copy of the Credit Agreement, the
Amendment and Waiver and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision; (b) agrees that it will, independently and
without reliance on Administrative Agent, Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at that
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents; and (c) acknowledges that the Assigned Interest
shall, from and after the Effective Date, immediately



--------------------------------------------------------------------------------

following the exchange of such Assigned Interest for Preferred Stock (which
exchange shall occur substantially concurrently with the assignment and
assumption contemplated hereby) and without further action by any Person, be
deemed cancelled for all purposes and no longer outstanding and that Assignee
shall have no ability to vote or receive payments in respect of the Assigned
Interest.

1.3 No Violation of Laws. Each of Assignor and Assignee acknowledges that it has
not violated any applicable laws relating to this Assignment or the transactions
contemplated herein.

2. Payments. Payment to Assignor by Assignee in respect of the settlement of the
assignment of the Assigned Interest shall be paid by Assignee directly to
Assignor (other than all unpaid interest (including any PIK Interest) that has
accrued in respect of the Assigned Interest through the Effective Date, which
shall be paid in cash by Borrower to Assignor on the Effective Date in
accordance with Section 1(a)(i) of the Amendment and Waiver). For the avoidance
of doubt, no interest under the Credit Agreement shall accrue with respect to
the Assigned Interest from and after the Effective Date and such Assigned
Interest shall, from and after the Effective Date, immediately following the
exchange of such Assigned Interest for Preferred Stock (which exchange shall
occur substantially concurrently with the assignment and assumption contemplated
hereby) and without further action by any Person, be deemed cancelled for all
purposes and no longer outstanding.

3. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to conflict of laws principles thereof.